Citation Nr: 1111159	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-23 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating higher than 10 percent for left knee synovitis and patellar chondromalacia.  

3.  Entitlement to a disability rating higher than 10 percent for right knee synovitis and patellar chondromalacia.  

4.  Entitlement to a disability rating higher than 20 percent for thoracolumbar chronic muscle strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to October 2004 and from March 2006 to June 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in obtaining evidence to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That duty includes providing an examination when certain factors are met.  Once VA decides to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

With regard to the Veteran's claim for PTSD, establishing service connection for PTSD requires 1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  During the course of the Veteran's claim and appeal, VA amended the regulation which addresses claims for service connection for PTSD.  That amendment provides as follows:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Fed. Reg. 39843 (July 13, 2010).  

That revision applies to all claims pending before VA on or after the rule's effective date as is applicable here, and is as follows.  Id.  

Here, the Veteran's service documentation shows that he served in a designated imminent danger pay area during service in Afghanistan in 2006 and 2007.  In his June 2009 substantive appeal he asserted that he experienced life threatening/near death situations during his service.  VA treatment records from July 2008 document that a psychiatrist has diagnosed the Veteran with PTSD secondary to combat.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The assertions by the Veteran, together with where and when he served, and the VA psychiatrist diagnosis satisfy the first three factors listed above.  The treatment notes signed by the psychiatrist, however, do not contain enough detail for the Board to find that there is sufficient evidence of record to decide whether service connection for PTSD is warranted.  On remand, therefore, VA must provide the Veteran with an examination to determine whether he has PTSD due to an in-service stressor.  

VA did provide the Veteran with VA examinations of his spine and knees in May and June 2008.  Those examinations are inadequate.  Specifically, the examiner noted that knee motion was from 0 to 140 degrees and then stated "Pain is over the full motion and is much worse on the right."  

This statement is such as to leave the Board without the necessary information to determine what rating to assign for the Veteran's left or right knee disabilities.  It is impossible to determine if functional loss results from the pain and whether that functional loss, if any, results in loss of effective flexion or extension, and if so, the extent of such loss.  The examiner also referred to medial joint line tenderness of both knees and stated that pain and tenderness in the medial part of the joint suggests possible derangement of medial meniscus and stated that an MRI would be necessary for more information about the meniscus.  As rating criteria for the knee do refer to disability due to dislocated cartilage, the examiner's failure to ensure that the necessary test was conducted leaves the Board with an incomplete disability picture of the Veteran's knees.  On remand, the Veteran must be afforded an adequate examination that fully describes the functional loss due to pain and other factors listed at 38 C.F.R. § 4.40 and § 4.45 as well as providing for the MRI that the examiner stated was necessary.  

There is a similar problem as to the examination of the Veteran's spine.  After listing the range of motion of the Veteran's spine, the examiner stated "There is moderate pain with these movements."  Again, it is impossible to determine from this broad statement whether the "moderate" pain causes limitation of function, and if so, at what point the pain causes limitation of function.  

In the June 2008 examination report, the examiner included a paragraph in which he stated that the Veteran has subjective symptoms and flare-ups and that decreasing flexion of the back and each knee represents the various symptoms.  This paragraph, while addressing the Veteran's subjective symptoms and flare-ups does not account for the objective findings in which the examiner indicated pain on motion, and therefore, does not alter the Board's determination that the examination was inadequate.  

These deficiencies in the examinations are particularly problematic in this case because the Veteran's primary subjective reports are of pain of his back and knees.  Hence, the degree of disability due to such pain must be ascertained as accurately as possible.  

Finally, the issue of whether a total rating based on individual unemployability due to service connected disability (TDIU) has been raised by the record but has not been addressed by the agency of original jurisdiction.  VA "OEF/OIF" notes from May 2008 include the Veteran's report that he has not been able to maintain employment due to what he described as intense pain in his knees and back.  Neither the rating decisions nor the statement of the case addressed the matter of a TDIU.  The statement of the case does not provide the Veteran with a citation of the regulation applicable to a TDIU or how that regulation affected VA's decision to not grant an increased rating.  See 38 U.S.C.A. § 7105(d)(1) (West 2002).  On remand, the AOJ must address whether a TDIU is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that accomplishes the following:  

(a)  Provides the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding entitlement to a TDIU.  

(b)  Requests that the Veteran provide evidence of his education and occupational history.  

2.  After ensuring that all records of VA treatment, any private treatment records identified by the Veteran, and the Veterans response as to his education and occupational history, are associated with the claims file, schedule the Veteran for an examination of his thoracolumbar spine and his knees to include an MRI to determine whether he has a damaged meniscus of either knee.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  In addition to providing the findings required for VA examinations of the knees and spine, the examiner must specifically describe all functional limitation of the Veteran's spine and knees resulting from any pain, weakness, incoordination, and/or fatigue which is supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  The examiner must specify the point or points in the range or ranges of motion at which such functional limitation occurs.  

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right or left knee or back disabilities, whether acting alone or together, render him unable to secure and follow a substantially gainful occupation.  The examiner must provide a complete rationale for any opinion rendered.  

3.  Then, after completing the above development and after associating with the claims file the report of the examination of the Veteran's knees and spine, schedule the Veteran for an examination by a VA psychiatrist (medical doctor specializing in psychiatry) or a psychiatrist with whom VA has contracted.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  The examiner must complete the following:  

(a)  The examiner must provide an opinion, to a degree of certainty of "at least as likely as not" (a 50 percent or greater probability), as to whether the Veteran has PTSD consistent with the DSM IV, whether any stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity, whether the Veteran's symptoms are related to such claimed stressor, and whether such claimed stressor is adequate to support a diagnosis of PTSD.  The term "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(b)  Identify all psychiatric disorders, if any, from which the Veteran has suffered since he filed his claim in November 2007 to the present.  As to any such identified psychiatric disorder, provide an opinion as to whether it is at least as likely as not that such disorder had onset during his active service or was caused by his active service.  

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified psychiatric disorder related to service, either acting alone or acting together with his disabilities of the spine and knees, renders the Veteran unable to secure or maintain a substantially gainful occupation, given his education and occupational history.  

The examiner must provide a complete rationale for all opinions rendered.  

4.  After ensuring that the above development has been completed (the complex nature of the question posed to the examiners is noted for the record, but must be answered) and all requested examinations are adequate and the information and opinions provided in the reports are adequate, readjudicate the issues on appeal.  If any benefit sought by the Veteran is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


